DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "432”,  “434", and "882" have all been used to designate the same element in Fig. 4B of the replacement sheet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
 “further comprising permanent magnets and electromagnets……” as cited in claims 12 and 20; 
“at least one power regulating device……” as cited in claim 16; and
“further comprising a power regulator device….” as cited in claim 19

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(FI) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of the independent claims 11 and 16 requires an apparatus having a chamber exposed to a magnetic field of force used to align and to orient atoms and molecules when sequentially combine with carbon molecules.  However, this subject matter is not adequately described in the specification in such a way to enable one having ordinary skill in the art to make and/or use the invention without undue experimentation.
The breath of the claim is very broad in that it requires magnetic force alone would be able to cause atoms and molecules to be aligned and react with a carbon to form a final carbon product.  The nature of the invention is dealing with complex chemical reactions with carbon, and the level of predictability of this art is very high. On the other hand, there is very little prior art associated with this field of the invention, and the amount of direction provided by the applicant is very minor.
Fig. 8 and its related text of this specification are the main information that is closely related to the claimed apparatus for performing the function of using magnetic force to align atoms and molecules of reactants and to allow sequential reactions of the reactants to combine with carbon molecules.  
Fig. 8 depicts reactants including Sample 1, Sample 2 and Sample 3 are fed to a reaction chamber where magnetic force is applied, and the reaction product is shown in Box 890.  Fig. 8 also shows Sample 2 is first covalently bonded to a center CARBON via chemical group CH3, secondly Sample 3 is bonded to the center CARBON via the its Oxygen atom, and finally Sample 1 is reacted with the center CARBON.  
There is insufficient information to one having ordinary skill in the art to make and/or use the claimed invention. Where is the center CARBON coming from?  How can chemical reactions with a carbon atom take place by just applying magnetic force without any other necessary conditions such as proper catalysts, temperature and pressure?  How can the CH3 be bonded with the center Carbon while is already saturated?  How can the Oxygen of Sample 3 react with the center CARBON while it is already saturated?  There are many questions for this apparatus shown in Fig. 8.
Therefore, the claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to practice the invention without undue experimentation.
Due to the dependency to the parent claims, claims 12-15, and 17-20 are rejected.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites new limitation “a plurality of permanent magnets and electromagnets coupled to the at least one magnetized chamber for magnitude and orientation regulation of magnetic lines of force of the magnetized chambers”. The instant specification merely states that the apparatus can be configured using permanent and electromagnets and electromagnets are used to create the magnetic line of force 420 for interacting with the sample molecules (paragraphs [0060], [0068], & [0156]). However, the instant specification does not provide support for magnets/electromagnets coupled to the chamber for magnitude and orientation regulation of magnetic lines of force of the magnetized chambers. Therefore, the added material is not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 11 recites new limitation “an electron energy analyzer with an electron collection lens configured for staged molecular structure determination to confirm that intermediate and final sequentially combined molecular structure are conforming to the planned final carbon combined compound molecular structure”. The  instant specification describes that compound sample 814 is identified by targeting the sample with a focused beam of x-rays 812 (paragraphs [0075] & [0076]). However, the instant specification does not provide support for using an electron energy analyzer with an electron collection lens to confirm that intermediate and final sequentially combined molecular structure are conforming to the planned final carbon combined compound molecular structure. Therefore, the added material is not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 12 recites new limitation “further comprising permanent magnets and electromagnets”. Claim 11 recites the limitation “a plurality of permanent magnets and electromagnets”. However, the instant specification does not provide support for additional magnets/electromagnets. Therefore, the added material is not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 16 recites new limitation “a plurality of permanent magnets and electromagnets coupled to the at least one magnetized chamber for regulating a power level being conducted into electromagnets being used to crated the magnetic line of force”. However, the instant specification does not provide support for magnets & electromagnets coupled to the chamber for regulating a power level being conducted into electromagnets being used to crated the magnetic line of force. Therefore, the added material is not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 16 recites new limitation “at least one power regulating device configured for using permanent magnets and …”. However, the instant specification does not provide support for at least one power regulating device configured for using permanent magnets. Therefore, the added material is not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 16 recites new limitation “an electron energy analyzer with an electron collection lens configured for confirming the molecular structure of the carbon molecules sequentially combined magnetically aligned atoms and compound molecules”. The  instant specification describes that compound sample 814 is identified by targeting the sample with a focused beam of x-rays 812 (paragraphs [0075] & [0076]). However, the instant specification does not provide support for using an electron energy analyzer with an electron collection lens to confirm that intermediate and final sequentially combined molecular structure are conforming to the planned final carbon combined compound molecular structure. Therefore, the added material is not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 19 recites new limitation “further comprising power regulator device configured regulating a power level being conducted into electromagnets being used to create the magnetic lines of force”. Claim 16 recites new limitation of “at least one power regulating device”. However, the instant specification does not provide support for further comprising power regulator device. Therefore, the added material is not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 20 recites new limitation “further comprising permanent magnets and electromagnets”. Claim 16 recites new limitation of “a plurality of permanent magnets and electromagnets”. However, the instant specification does not provide support for further comprising permanent magnets and electromagnets. Therefore, the added material is not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.
Claims 13 and 18 recites the limitation of “further comprising at least one container/fa beverage filler device…..”. However, the instant specification does not provide support for further comprising at least one container/fa beverage filler device…... Therefore, the added material is not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.
Due to the dependency to the parent claims, claims 12-15, and 17-20 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites new limitation “including an electron energy analyzer with an electro collection lens”.  The same limitation is cited previously in the claim. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 12 recites new limitation “further comprising permanent magnets and electromagnets”. Claim 11 recites the limitation “a plurality of permanent magnets and electromagnets”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 15 recites new limitation “further comprising the at least one magnetize  chamber”. Claim 11 recites the limitation “at least one magnetize  chamber”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 16 recites new limitation “a plurality of permanent magnets and electromagnets” and  “at least one power regulating device configured for using permanent magnets”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 19 recites new limitation “further comprising power regulator device”. Claim 16 recites new limitation “at least one power regulating device”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 20 recites new limitation “further comprising permanent magnets and electromagnets”. Claim 16 recites new limitation of “a plurality of permanent magnets and electromagnets”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Due to the dependency to the parent claims, claims 12-15, and 17-20 are rejected.

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response  to (i) examiner’s suggestion regarding typographical errors in Fig. 2; (ii)  examiner’s objection to the specification; and (iii) examiner’s objection for claim 16 regarding grammatical error (page 8 of REMARKS), it should be noted that the office action mailed on 8/26/2021 did not address the above issues.
In response to the arguments that the abundance of information on electron polarity and bounding for one of ordinary skill in the art of chemistry is well demonstrated for “electron polarity and bonding” (page 10 of REMARKS),  it should be noted that claimed invention is NOT related to “electron polarity and bounding”. 
Rather, the claimed invention is directed to an apparatus having a chamber exposed to a magnetic field of force used to align and to orient atoms and molecules when sequentially combine with carbon molecules. It requires magnetic force alone would be able to cause atoms and molecules to be aligned and react with a carbon to form a final carbon product. However, this subject matter is not adequately described in the specification in such a way to enable one having ordinary skill in the art to make and/or use the invention without undue experimentation. 
The references provided by the applicant cannot sufficiently support for the claimed subject matter. Therefore, rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement will be maintained.

Conclusion
Claims 11-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795